PER CURIAM:
By written stipulation entered into by the claimants and the respondent and filed with the Court, it was stipulated that the claimants own property at #2 Cecil Place, in Wheeling, Ohio County, West Virginia. The right-of-way fence of Interstate 70 is located along the rear boundary line of claimants’ property. It was further stipulated that in the summer of 1975, the respondent sprayed a weed killer known as Hyvar X-L along its right-of-way fence adjacent to claimants’ property, knowing that Hyvar X-L killed weeds and plants by being absorbed into the soil and the roots of weeds and plants. As a result, at least 19 trees and 3 shrubs at the rear of claimants’ property died or were damaged in the amount of $3,500.00. On the basis of the above, and from the exhibits filed with the stipulation that the damages are reasonable, the Court believes that liability exists, and hereby directs an award to the claimants in the amount of $3,500.00.
Award of $3,500.00.